Citation Nr: 0947960	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-07 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for chronic low back pain with degenerative 
changes and radicular pain in the left lower extremity.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1986 to 
March 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, granting service connection for chronic 
low back pain with degenerative changes and radicular pain in 
the left lower extremity and assigning a 10 percent 
disability rating, effective April 1, 2006.  In April 2007, 
the Veteran submitted a notice of disagreement (NOD), seeking 
a higher disability rating.  He subsequently perfected his 
appeal in March 2008. 


FINDING OF FACT

The Veteran's service-connected low back disability is 
manifested by forward flexion of 100 degrees, extension of 
30 degrees, right lateral flexion of 30 degrees, left lateral 
flexion of 30 degrees, right lateral rotation of 40 degrees, 
left lateral rotation of 40 degrees, and left lower extremity 
radicular pain, with no evidence of ankylosis or 
incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chronic low back pain with degenerative changes and 
radicular pain in the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in January 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

The January 2007 letter also informed the Veteran of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private treatment records 
identified by the Veteran have been obtained, to the extent 
possible.  

The Board notes that, in his NOD, the Veteran asserted that 
his service treatment records from November 2005 to 
April 2007 [sic] had not been considered and requested that 
VA obtain those records.  As noted in a June 2008 Formal 
Finding, no service treatment records from the time period 
from November 2005 to April 2006 could be located.  The 
Veteran was informed of the unavailability of these records 
in June 2008.  In a case such as this where the Veteran's 
service records are incomplete, the Board's obligation to 
explain its findings and conclusions, and to carefully 
consider the benefit-of-the-doubt doctrine, is heightened.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board 
notes, however, that O'Hare does not create a presumption 
that the missing treatment records would, if they still 
existed, necessarily support the Veteran's claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his low 
back disability most recently in March 2007.  The examination 
involved a review of the claims file and a thorough 
examination of the Veteran.  Therefore, the Board finds that 
the examination is adequate for determining the disability 
rating for the Veteran's low back disability.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Additionally, there is no evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Thus, the 
Board finds that a new VA examination is not necessary at 
this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5237 for his service-connected chronic low 
back pain with degenerative changes and radicular pain in the 
left lower extremity, effective April 1, 2006.  The Veteran 
seeks a higher rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the appeal period 
at issue runs from April 1, 2006, only the current rating 
criteria are to be considered and any regulation provisions 
effective prior to September 26, 2003 are irrelevant for the 
purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2009).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran underwent a general VA examination most recently 
in March 2007.  At that time, the Veteran rated his pain at 3 
out of 10.  He also reported that he could stand for one to 
one-and-a-half hours, sit indefinitely, and walk without 
limitation.  The examiner observed no tenderness upon 
palpation, and recorded range of motion measurements of 0 to 
100 degrees for forward flexion with some pain at full 
flexion, 0 to 30 degrees for extension, 0 to 30 degrees 
bilaterally for lateral flexion, and 0 to 40 degrees 
bilaterally for rotation.  The Board notes that, although the 
combined range of motion was 270 degrees, the regulations 
state that the normal range of motion for each of the above-
mentioned components of spinal motion are the maximum that 
may be used in calculating a combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 
(2) (2009).  Thus, for our purposes, the Veteran's combined 
range of motion will be considered 240 degrees.  The examiner 
noted that there was no additional functional impairment from 
pain, fatigue, weakness, or lack of endurance with repetitive 
use.  The examiner also stated that the Veteran did not 
"feel there [were] any limitations at this time to prevent 
him from being employed."

The Veteran also underwent a general VA examination in 
November 2005.  The examiner observed mild tenderness upon 
percussion and palpation, and recorded range of motion 
measurements of 0 to 120 degrees for forward flexion, 0 to 40 
degrees for extension, 0 to 40 degrees bilaterally for 
lateral flexion, and 0 to 45 degrees bilaterally for 
rotation.  Although the combined range of motion was 330 
degrees, as discussed above, the combined range of motion 
will be considered to be 240 degrees for our purposes.  The 
examiner noted that there were no objective findings of pain, 
weakness, excess fatigability, incoordination, lack of 
endurance, or limitation of motion due to repetitive use.  
The Veteran's lumbar spine x-rays were normal and there was 
no ankylosis.

In addition to the VA treatment records and examination 
reports, the Veteran submitted private treatment records from 
Albany Chiropractic Clinic.  Significantly, these records 
included two February 2006 treatment records with range of 
motion measurements.  The earlier February 2006 record 
reported range of motion measurements of 80 degrees with pain 
for flexion and 20 degrees with pain for extension.  It also 
noted tenderness upon palpation at L-5.  The later 
February 2006 record reported range of motion measurements of 
90 degrees for flexion and 25 degrees for extension.  This 
record also noted a visual limp and tenderness upon palpation 
at L-5.

The Board notes that, in his Substantive Appeal, the Veteran 
contends that he was "having a good day as far as [] pain 
goes" at the time of his March 2007 VA examination.  
However, his range of motion was, in fact, more limited 
during the March 2007 examination than the previous 
November 2005 examination.  Moreover, the Board has 
considered the most limited range of motion measurements from 
the February 2006 Albany Chiropractic Clinic treatment record 
in deciding this claim.  Even considering the most limited 
measurements, the Veteran does not meet the criteria for an 
increased rating.  Additionally, there is no evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Although a 
February 2006 private treatment record notes that the Veteran 
has a visual limp, there is no indication that the limp is 
due to muscle spasm or guarding of the back, rather than his 
separately service-connected bilateral knee disability.  As 
such, a 20 percent rating based on limitation of motion under 
the General Rating Formula for Diseases and Injuries of the 
Spine cannot be assigned for the Veteran's low back 
disability.

The Board notes that the Veteran was not diagnosed with 
ankylosis of any kind of any part of the spine.  Therefore, 
higher ratings may not be awarded on the basis of ankylosis 
either.

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
notes that there is no indication in the medical evidence of 
record that the Veteran has experienced any incapacitating 
episodes, nor has he asserted such.  Thus, an increased 
rating cannot be assigned under these criteria.

The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
Although VA physical therapy records note a diagnosis of left 
lower extremity radiculopathy, there is no indication that 
this diagnosis was substantiated by objective clinical 
evidence, to include nerve testing or evaluation by an 
appropriate diagnostician.  Additionally, even if the Board 
were to ignore this concern, there is no indication that the 
Veteran's left lower extremity radiculopathy rises to the 
level of mild paralysis, as required for a compensable rating 
for radiculopathy of the sciatic nerve under Diagnostic Code 
8520.  Rather, it appears to be not more than slight in 
nature.  Thus, an increased evaluation under these criteria 
cannot be assigned.

With respect to the possibility of assigning a higher 
disability rating according to 38 C.F.R. § 4.40 and 4.45 for 
the Veteran's low back disability, the Board has considered 
the Veteran's complaints of pain.  However, the examiners at 
both the November 2005 and March 2007 VA examinations noted 
that there was no additional functional impairment due to 
pain, weakness, fatigability, incoordination, or repetition.  
As such, the Board finds that additional compensation need 
not be assigned for the Veteran's low back disability under 
38 C.F.R. §§ 4.40 or 4.45.
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
Veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
Veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not identify any factors which 
may be considered to be exceptional or unusual with respect 
to the Veteran's service-connected low back disability.  
There is no unusual clinical picture presented, nor is there 
any other factor which takes the disability outside the usual 
rating criteria.  The rating criteria adequately address the 
Veteran's disability picture.  The Board acknowledges a 
May 2006 VA treatment record that indicates that the Veteran 
is unable to work due to pain.  However, at the subsequent 
March 2007 VA examination, the Veteran stated that he did not 
believe that any limitations due to his low back disability 
prevented him from being employed.  Thus, the Board finds 
that the Veteran's low back disability has not been shown to 
cause marked interference with employment beyond that 
contemplated by the rating schedule.  Additionally, it has 
not necessitated frequent periods of hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's low back disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.

Additionally, the Board notes that there is no indication in 
the medical evidence of record that the Veteran's 
symptomatology warranted other than the currently assigned 
10 percent disability rating throughout the appeal period.  
As such, assignment of staged ratings is not warranted.  See 
Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to 
a disability rating in excess of 10 percent for chronic low 
back pain with degenerative changes and radicular pain in the 
left lower extremity must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to an increased rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating in excess of 
10 percent for chronic low back pain with degenerative 
changes and radicular pain in the left lower extremity is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


